Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1-6 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “image processing apparatus” which uses a generic placeholder (apparatus) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This limitation is interpreted under 35 USC 112(f) as corresponding to “a computer including a CPU (central processing unit), ROM (read only memory), RAM (random access memory), and input/output interface” (Applicant’s specification, [0036]) and equivalents thereof.
If Applicant does not wish for the claim to invoke 35 USC 112(f), Examiner recommends amending the claim to recite --image processor--.

Regarding claim 2, the claim recites the limitation “stage movement control unit” which uses a generic placeholder (unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This limitation is interpreted under 35 USC 112(f) as corresponding to “a computer including a CPU, ROM, RAM, and input/output interface” (Applicant’s specification, [0040]) and equivalents thereof.
If Applicant does not wish for the claim to invoke 35 USC 112(f), Examiner recommends amending the claim to recite --stage movement controller--.

Regarding claims 3-6, the claims each recite the limitation “angle adjusting unit” which uses a generic placeholder (unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This limitation is interpreted under 35 USC 112(f) 
If Applicant does not wish for the claim to invoke 35 USC 112(f), Examiner recommends amending the claims to recite --angle adjusting controller--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano (US 2018/0202947 A1) in view of Koshishiba (US 5,351,278 A) and Hoshino (US 2014/0169522 A1).

Regarding claim 1, Urano discloses an image acquisition system (100) comprising: a radiation source (1) configured to output radiation (X-rays) toward an object (S within container 6); a rotating mechanism (554) configured to rotate the object (S within container 6) around a rotation axis (C); a radiation camera (4) having an input surface to which the radiation (X-rays) transmitted through the object (S within container 6) is input and an image sensor capable of TDI (time delay integration) control and configured to capture an image of the input radiation (X-rays) and output image data; and image processing means configured to generate a radiographic image of the object 
Urano does not expressly disclose the rotating mechanism is a stage.
Koshishiba discloses an image acquisition system (automatic detecting apparatus) comprising: a radiation source (35) configured to output radiation (X-rays) toward an object (2); a rotating stage (38) configured to rotate the object (2) around a rotation axis (5); a radiation camera (40-45) having an input surface to which the radiation transmitted through the object (2) is input and an image sensor configured to capture an image of the input radiation and output image data; and an image processing means configured to generate a radiographic image of the object (2) at an imaging plane based on the image data, wherein an angle formed between the rotation axis (5) of the rotating stage (38) and an optical axis (7) of the radiation is an acute angle and is set in accordance with an FOD which is a distance between the radiation source (35) and an imaging plane in the object (2), and the radiation camera (40-45) is configured to perform control in the image sensor in synchronization with a rotational speed of the object (2) rotated by the rotating stage (38; col. 5 ln. 13 - col. 8 ln. 34, fig. 5).
Urano in view of the teachings of Koshishiba so that the rotating mechanism is a stage.
One would have been motivated to do so to avoid the need to tilt the object for scans (i.e., with the flat stage (38) in fig. 5 of Koshishiba as compared to the tilted means (32) in fig. 5B of Urano).
Urano modified does not expressly disclose the image processing means is a computer including a CPU (central processing unit), ROM (read only memory), RAM (random access memory), and input/output interface, and equivalents thereof.
Hoshino discloses an image acquisition system (1; [0037]) wherein an image processing means (5) is a computer including a CPU (central processing unit), ROM (read only memory), RAM (random access memory), and input/output interface ([0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano in view of the teachings of Hoshino so that the image processing means is a computer including a CPU (central processing unit), ROM (read only memory), RAM (random access memory), and input/output interface.
One would have been motivated to do so to use a well-known automated means for performing image processing to avoid the need for manual image processing.

Regarding claim 2, Urano modified teaches the image acquisition system according to claim 1, further comprising a stage movement control unit (39) configured to bring the object (2) closer to (via moving up) or move it further from (via moving Koshishiba, col. 7 ln. 3 - col. 8 ln. 34, fig. 5), wherein the stage movement control unit is a computer including a CPU, ROM, RAM, and input/output interface (Hoshino, [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano in view of the further teachings of Koshishiba and Hoshino.
One would have been motivated to do so to provide convenient, automated control for positioning of the object with respect to the radiation source as compared to using manual positioning.

Regarding claim 3, Urano modified teaches the image acquisition system according to claim 1, further comprising an angle adjusting unit (553) configured to hold the rotating stage (554) and adjust an angle formed between the rotation axis (C) of the rotating stage (554) and the input surface of the radiation camera (4), wherein the angle adjusting unit (553) is a controller (goniometer; Urano, [0070], fig. 5B).

Regarding claim 4, Urano modified teaches the image acquisition system according to claim 3, wherein the angle adjusting unit (553) is configured to adjust an angle formed between the rotation axis (C) of the rotating stage (554) and the input surface of the radiation camera (4) in accordance with an FOD which is a distance between the radiation source (1) and an imaging plane in the object (S within container 6; Urano, [0070], fig. 5B; see rejections of claims 1 and 3 above).

Regarding claim 6, Urano modified teaches the image acquisition system according to claim 3, wherein the angle adjusting unit (553) holds the rotating stage (554) so as to tilt the rotation axis (C) with respect to the input surface of the radiation camera (4; Urano, [0070], fig. 5B; see rejection of claim 3 above).

Regarding claim 7, Urano modified teaches the image acquisition system according to claim 1, wherein the radiation camera (4) includes a scintillator having the input surface, and the image sensor captures an image of scintillation light generated by the scintillator in accordance with input of the radiation (Urano, [0043]).

Regarding claim 8, Urano modified teaches the image acquisition system according to claim 1, wherein the image sensor is an indirect conversion type (i.e., scintillating) radiation (X-ray) image sensor having the input surface (Urano, [0043]).
Urano modified does not expressly disclose the image sensor is a direct conversion type radiation image sensor having the input surface.
Examiner takes Official Notice that both direct conversion and indirect conversion type radiation image sensors having input surfaces for accepting incident X-ray radiation were well-known and routinely used in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Urano so that the image sensor is a direct conversion type radiation image sensor having the input surface, 
One would have been motivated to use a direct conversion type radiation image sensor for its increased sensitivity and faster response as compared to indirect conversion type radiation image sensors.

Regarding claims 9-12 and 14-16, Examiner refers to the rejections of claims 1-4 and 6-8 above, respectively.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Koshishiba and Hoshino as applied to claims 3 and 11 above, and further in view of Nelson (US 2015/0323685 A1).

Regarding claim 5, Urano modified teaches the image acquisition system according to claim 3, wherein the angle adjusting unit holds the rotating stage so as to tilt the input surface of the radiation camera with respect to the rotation axis (see rejection of claim 3 above).
Urano modified does not expressly disclose the angle adjusting unit holds the radiation camera so as to tilt the input surface of the radiation camera with respect to the rotation axis.
Nelson discloses an image acquisition system (Abstract) wherein an angle adjusting means (inherent) holds a radiation camera (detector module) so as to tilt an input surface (detector face) of the radiation camera (detector module; [0082]).
Urano in view of the teachings of Nelson so that the angle adjusting unit holds the radiation camera so as to tilt the input surface of the radiation camera with respect to the rotation axis.
One would have been motivated to do so to use a simpler rotating structure (i.e., as compared to having the rotating means and the angle adjusting means directly coupled as in Urano).

Regarding claims 13, Examiner refers to the rejection of claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884